          Case 1:21-mj-00566-REP Document 6 Filed 06/18/21 Page 1 of 1
                     UNITED STATES DISTRICT COURT
                          DISTRICT OF IDAHO
                U.S. MAGISTRATE JUDGE MINUTE ENTRY

☒Initial Appearance on a Criminal Complaint
☒Government’s Motion for Detention CONTINUED
☒Preliminary Hearing set for June 22 at 11:00 a.m.
☒Detention Hearing set for June 22 at 11:00 a.m. (if needed)


MAGISTRATE JUDGE: Raymond E. Patricco, Jr. DATE: June 18, 2021
DEPUTY CLERK/ESR: Jackie Hildebrand        TIME: 9:30 am -9:45 am
                                           Boise, ID Courtroom 7
       UNITED STATES OF AMERICA vs. CHAD JOSEPH LONGLEY
                                    1:21-mj-00566-REP-1

Counsel for:   United States (AUSA): David Robins
               Defendant: Thad Blank, Federal Defender
               USPO: Gavin Zickefoose

☒Defendant placed under oath.
☒Defendant appears on a warrant/Complaint. Defendant has read the Complaint
☒Court reviewed the record.
☒Constitutional Rights to Jury Trial and Counsel advised.
☒Maximum Penalties Provided.
☒Notice given re Brady v Maryland to defendant and counsel.
☒Financial Affidavit reviewed/qualified and Court appointed the Federal Defender to represent
the defendant for today’s hearing as well as for next week (if needed).
 ☐Indictment      ☐Information          ☒Complaint
                  ☒Copy furnished to defendant/understand the charges and maximum penalties
                  ☐Read by Clerk        ☒Waived reading        ☐Read by Interpreter

☒Defendant plead Not Guilty.
☒Defendant requested a continuance on the Preliminary and Detention Hearings. The Court
entered a Temporary Order of Detention. The Preliminary and Detention Hearing set for
6/22/2021at 11:00 a.m. (Mountain Time) before Judge Raymond E. Patricco.

☒Parties may keep copy of Bail Report; So Ordered.
☒Defendant remanded to the custody of the U.S. Marshal.
